Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


REGARDING THE INFORMATION DISCLOSURE STATEMENT FILED December 21, 2020

	The following references were not considered.
References Nos. 748 and 856 because the information in the citations is not completely accurate.
Reference Nos. 762, 936, 1124, 1150, and 1234 have not been considered because no copies of those references are in the USPTO file.
Reference No. 970 has not been considered because the copy in the USPTO file is illegible.
Reference Nos. 1091 and 1095 have not been considered because no English language translations of those documents are in the USPTO file.

REJECTION OF CLAIMS UNDER 35 U.S.C. § 112(b)


Claims 123-136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims are vague, indefinite and incomplete.
The recitation of “capture molecules are configured to specifically bind to the affinity moiety” (claim 123) is vague and indefinite because it is not clear whether the capture molecules actually bind specifically to the moiety.  Applicants did not argue this rejection or amend the claim.


REJECTION OF CLAIMS UNDER 35 U.S.C. §§ 102(a)(1) AND 103

Claims 123-125 and 127 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Biosciences Product Catalog 1999 (Dynal® Catalog 1999) (pp. 49-51).  Dynal® Catalog 1999 discloses beads to which are attached at least one streptavidin moiety.  Dynal® Catalog 1999 further discloses biotinylated DNAs that bind to the beads via biotin-streptavidin binding.  Broadly construed, the instant claims describe no more than Dynal® Catalog 1999 as discussed here.  This rejection is repeated for reasons already of record (e.g., Office action mailed August 19, 2020, page 4, first full paragraph).  Applicants’ argument (response filed December 21, 2020, pages 5-6) is not persuasive because non-functional descriptive material (i.e. instructions) does not distinguish the claimed compositions from the prior art.  See MPEP 2111.05 and 2112.01.

s 126 and 128-136 are rejected under 35 U.S.C. 103 as being unpatentable over Golub et al (U.S. Patent Application Publication 2007/0065844 A1) in view of Biosciences Product Catalog 1999 (Dynal® Catalog 1999) (pages 49-51).  Golub et al teaches the profiling of nucleic acid expression using beads as solid supports (e.g., Abstract), universal primers for PCR amplification of targets (e.g., paragraphs 0012, 0021, 0044, 0074, 0083, 0164, and claims 5, 6, 22, and 23), polynucleotide barcodes for identification of nucleic acid targets (e.g., paragraphs 0021, 0157, 0165, and 0167), use of more than one oligonucleotide form hybridizations (e.g., paragraphs 0041 and 0042), reverse transcriptase (e.g., claims 22 and 23), and various PCR reagents (e.g., paragraphs 0045, 0164, 0150, 0151, and 0163).  Dynal® Catalog 1999 discloses beads to which are attached at least one streptavidin moiety.  Dynal® Catalog 1999 further discloses biotinylated DNAs that bind to the beads via biotin-streptavidin binding.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to practice the profiling methods of Golub et al using the beads of Dynal® Catalog 1999 and further to assemble the materials needed to perform those profiling methods. This rejection is repeated for reasons already of record (e.g., Office action mailed August 19, 2020, page 4, second full paragraph).  Applicants’ argument (response filed December 21, 2020, page 6) is not persuasive because non-functional descriptive material (i.e. instructions) does not distinguish the compositions in the claims from those of Dynal® Catalog 1999 (see MPEP 2111.05 and 2112.01) and thus cannot be used to disqualify the primary reference.

ACTION IS FINAL
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES MARTINELL whose telephone number is (571) 272-0719.
The examiner works a flexible schedule and can be reached by phone and voice mail.  Alternatively, a request for a return telephone call may be e-mailed to james.martinell@uspto.gov.  Since e-mail communications may not be secure, it is suggested that information in such requests be limited to name, phone number, and the best time to return the call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave T. Nguyen, can be reached on (571) 272-0731.

OFFICIAL FAX NUMBER
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Any Official Communication to the USPTO should be faxed to this number.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.






/JAMES MARTINELL/Primary Examiner, Art Unit 1634